Citation Nr: 0534665	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-39 814	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a heart murmur.

2.  Entitlement to an increased disability rating for 
service-connected dermatophytosis, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1944 to November 1944.

This appeal arose from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claims of entitlement to service connection for a heart 
murmur and TDIU.  The RO granted an increased rating, 10 
percent, for the veteran's service-connected dermatophytosis, 
and the veteran disagreed with the assigned rating.  He duly 
perfected an appeal as to all three issues by filing a 
substantive appeal (VA Form 9) in November 2007.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ).  A videoconference hearing 
was scheduled to be conducted before the undersigned VLJ on 
November 28, 2005.  In a communication which was received on 
that date, however, the veteran indicated that he wished to 
withdraw his appeal as to all issues.  


FINDING OF FACT

On November 28, 2005, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2005).  

The veteran has withdrawn his appeal and, hence there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


